Case 1:19-cr-00015-JMS-WRP Document 138 Filed 08/19/20 Page 1 of 2          PageID #: 832
                                           U.S. Department of Justice               LETTER
                                            WILLIAM P. BARR
                                           Attorney General

                                           ROBERTS. BREWER, JR.
                                            United States Attorney

                                           Michael G. TVheat                  Joseph Orabona
                                           (619) 546-8437                    (619) 546-7951
                                           Janaki S. Gandhi                  Colin M McDonald
                                           (619) 546-8817                    (619) 546-9144
                                           Special Attorneys to the Attorney General
    San Dwgo County Office
    Federal OffU:e Building
    880 Front Street, Room 6293
    SanDwgo, Califomi,a 92101-8893




                                          August 12, 2020
   Via U.S. Mail and Email

   Honorable J. Michael Seabright
   United States District Court
   District of Hawaii
   300 Ala Moana Blvd C-338
   Honolulu, HI 96850

   Re:     United States v. KEALOHA et al (l, 2, 3, & 4), Case No. CR 17-0582-JMS
           United States v. KEALOHA et al (l & 2), Case No. CR 18-0068-JMS
           United States v. PUANAet al (2), Case No. CR 19-0015-JMS

  Dear Judge Seabright:

        During a hearing on August 6, 2020, the Court requested that the parties
  meet and confer regarding proposed sentencing dates in the above referenced
  cases. On Tuesday, August 11, 2020, the parties communicated by email and
  phone, and after conferring with your courtroom manager and considering the
  Court's prior sentencing order, agreed they could be available and prepared for
  sentencing as follows:
Case 1:19-cr-00015-JMS-WRP Document 138 Filed 08/19/20 Page 2 of 2   PageID #: 833


   Letter to the Court
   CR 17-0582-JMS, CR 18-0068-JMS,
   and CR 19-0015-JMS
   August 13, 2020
   Page 2of 2



        Katherine P. Kealoha: Tuesday, November 3, 2020, in the morning;

        Louis M. Kealoha:     Tuesday, November 3, 2020, in the afternoon;

        Derek W. Hahn:        Wednesday, November4, 2020, in the morning;

        Minh Hung Nguyen:     Wednesday, November4, 2020, in the afternoon.


                                         Very truly yours,

                                         WILLIAM P. BARR
                                         Attorney General
                                         ROBERTS. BREWER, JR.
                                         United States Attorney
                                          ~ff!            6)f£at
                                         MICHAEL G. WHEAT
                                         JOSEPH J.M. ORABONA
                                         JANAK! S. GANDHI
                                         COLIN M. MCDONALD
                                         Special Attorneys




  cc:    Gary G. Singh, Esquire (gary@garysinghlaw.com)
         Rustam A. Barbee, Esquire (rustam@honoluluatt orney.com)
         Birney B. Bervar, Esquire (bbb@bervar-jones.com)
         Randall K. Hironaka, Esquire (randy@808-law.com)
         [via email]
